Case 4:19-cv-11468-SDD-SDD ECF No. 13 filed 09/24/19        PageID.142    Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARTHUR TOWNSEND,

             Plaintiff,

vs.                                          Case No. 2:19-cv-11468-PDB-SDD

AETNA LIFE INSURANCE                         HON. PAUL D. BORMAN
COMPANY

             Defendant.


Troy W. Haney (P48614)                       Brian P. Downey, Esq.
Haney Law Office, P.C.                       Pepper Hamilton LLP
Attorney for Plaintiff                       Attorney for Defendant
330 East Fulton Street                       100 Market Street, Suite 200
Grand Rapids, MI 49503                       Harrisburg, PA 17108-1181
Telephone: 616-235-2300                      Telephone: 717-255-1155
Facsimile: 616-459-0137                      Facsimile: 717-238-0575
Email: thaney@troyhaneylaw.com               Email: downeyb@pepperlaw.com


                    PLAINTIFF’S STATEMENT OF
             NO PROCEDURAL CHALLENGE IN ERISA CASE

      NOW COMES Plaintiff, Arthur Townsend, and hereby asserts that no

procedural challenge to the Administrator’s Decision is asserted in this action.


Dated: September 24, 2019                    /s/ Troy W. Haney
                                             Troy W. Haney (P48614)
                                             Haney Law Office, P.C.
                                             Attorney for Plaintiff
                                             330 East Fulton Street
                                             Grand Rapids, MI 49503
